EXHIBIT 10.8
 
FIRST AMENDMENT TO
PLACEMENT AGENCY AGREEMENT
 
This First Amendment to the Placement Agency Agreement (“Amendment”) is entered
into as of the 31st day of January 2014, by and between CÜR Media, Inc. f/k/a
Duane Street Corp. (“Company”) and Gottbetter Capital Markets, LLC (“Placement
Agent”) and amends the Placement Agency Agreement dated December 30, 2013 (the
“Agreement”).
 
The parties to the Agreement hereby amend and restate in its entirety Paragraph
5 of the Agreement to read as follows:
 
The Offering will be offered until the earlier of the time that the Maximum
Amount plus any discretionary over-allotment are sold or until April 14, 2014
(the “Offering Period”).
 
This Amendment is hereby made part of and incorporated into the Agreement, with
all the terms and conditions of the Agreement remaining in full force and
effect, except to the extent modified hereby.
 
This Amendment may be executed in multiple counterparts, each of which may be
executed by less than all of the parties and shall be deemed to be an original
instrument which shall be enforceable against the parties actually executing
such counterparts and all of which together shall constitute one and the same
instrument. The exchange of copies of this Amendment and of signature pages by
facsimile transmission or in pdf format shall constitute effective execution and
delivery of this Amendment as to the parties and may be used in lieu of the
original Amendment for all purposes. Signatures of the parties transmitted by
facsimile or in pdf format shall be deemed to be their original signatures for
all purposes.
 
IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties below effective as of the date first set forth above.
 
 

  CÜR MEDIA, INC.            
By:
/s/ Thomas Brophy     Name: Thomas Brophy     Title: Chief Executive Officer    
                GOTTBETTER CAPITAL MARKETS, LLC            
By:
/s/ Julio A. Marquez      Name: Julio A. Marquez     Title: President  